DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (8,944,223) in view of Kobayashi et al. (JP 09-277924) and further in view of Applicant’s disclosure in paragraph [0067] of the specification.

a base member 20 including a main body having a cylinder bore 24 and a guide bore, as marked below; 
a piston 43 movably disposed in the cylinder bore;
a piston seal ring 44 disposed on the piston and in sliding contact with the cylinder bore;
a guide rod, as marked below, coupled to the piston to move the piston, the guide rod being movably disposed in the guide bore; the piston having a maximum diameter that is greater than a maximum diameter of the guide rod as shown in figure 3; and
a guide rod seal ring, as marked below, disposed on the guide bore and in sliding contact with the guide rod, the guide bore having a guide bore recess, the guide rod seal ring being disposed in the guide bore recess, the piston having a piston recess, the piston seal ring being disposed in the piston recess;
an operating member 30 movably coupled to the base member 20 and operatively coupled to the piston 43 to push the piston in the cylinder bore from a non-actuated position to an actuated position in response to a movement of the operating member, the guide rod having a first end coupled to the piston and a second end portion mechanically coupled to the operating member, as shown in figure 3.
Miles does not show the guide rod seal ring disposed in the recess of the guide rod and the length of the guide rod bore to be longer than the maximum piston stroke length.  Kobayashi is cited to teach an alternative design for a hydraulic device wherein 
Miles shows piston 43 with one seal while the claim requires two seals.  Kobayashi also shows piston 6 with two seals and the different diameters as claimed. It would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the piston of Miles to comprise two seals and different diameters such as taught by Kobayashi to ensure a superior seal and to prevent leakage.
Miles shows the bicycle hydraulic device to be a push type device wherein the operating member pushes the piston to actuate the device while the claim requires a pull type device.  Paragraph [0067] of Applicant shows that pushing and pulling types of bicycle hydraulic devices are common, widely used and are considered to be art equivalent between the two types.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Miles to become a pull type bicycle hydraulic device as is well known and widely used in the art of bicycles and is shown in Applicant’s disclosure to accommodate a different type of handle bar and hydraulic device configuration.




    PNG
    media_image1.png
    891
    683
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    1074
    853
    media_image2.png
    Greyscale



Re: claims 9 and 10, the claimed dimensions of the guide bore are considered to be engineering design criteria in order to fit a certain size of bike.
Re: claim 11, Miles shows the guide bore of the main body has a smooth guide surface, in the figures.
Re: claim 15, Miles the base member includes a reservoir 27 fluidly connected to the cylinder bore and being disposed over the cylinder bore, see figures 4 and 5.
Re: claim 17, Miles shows the operating member 31 is pivotally coupled to the base member about a pivot axis of element 41.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (8,944,223) in view of Kobayashi et al. (JP 09-277924) in view of Applicant’s disclosure in paragraph [0067] of the specification and further in view of Kolm (3,802,200).
Re: claims 5 and 6, Miles, as modified, does not show the material for the guide rod and the main body.  Kolm is cited to teach the material as a resin for the guide rod 26 and the main body 13.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed resin as a material for the main body and the guide rod such as taught by Kolm for the guide rod and main body of Miles in order to reduce the weight of the assembly. 
Claims 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (8,944,223) in view of Kobayashi et al. (JP 09-277924) in view of Applicant’s disclosure in paragraph [0067] of the specification and further in view of Miki et al. (2013/0031998).

Re: claim 13, Miki shows the cylinder bore 524a is provided in the grip portion.
Re: claim 18, Miki shows a bicycle component operating unit 528, 529 provided on one of the base member and the operating member.
Re: claim 19, Miki shows an additional operating member 528 operating the bicycle component operating unit.
Re: claim 20, Miki shows the operating member includes an operating lever 526 that is pivotally coupled to the base member about a pivot axis near number 550, the additional operating member includes an additional operating lever 528 pivotally coupled to one of the base member and the operating lever 526 about an additional pivot axis, and the bicycle component operating unit includes an electrical switch 529 that is provided on one of the base member, the operating lever and the additional operating lever, see figure 21.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

				/Xuan Lan Nguyen/                                                      Primary Examiner, Art Unit 3657